Case
 Case3:20-cv-00092-BAJ-EWD
      3:20-cv-00092-BAJ-EWD Document
                             Document1-1
                                      15-702/17/20
                                            05/14/20Page
                                                      Page
                                                         701ofof346
                                                                 8




                                                                      EXHIBIT
                                                                                exhibitsticker.com




                                                                         6
Case
 Case3:20-cv-00092-BAJ-EWD
      3:20-cv-00092-BAJ-EWD Document
                             Document1-1
                                      15-702/17/20
                                            05/14/20Page
                                                      Page
                                                         712ofof346
                                                                 8
Case
 Case3:20-cv-00092-BAJ-EWD
      3:20-cv-00092-BAJ-EWD Document
                             Document1-1
                                      15-702/17/20
                                            05/14/20Page
                                                      Page
                                                         723ofof346
                                                                 8
Case
 Case3:20-cv-00092-BAJ-EWD
      3:20-cv-00092-BAJ-EWD Document
                             Document1-1
                                      15-702/17/20
                                            05/14/20Page
                                                      Page
                                                         734ofof346
                                                                 8
Case
 Case3:20-cv-00092-BAJ-EWD
      3:20-cv-00092-BAJ-EWD Document
                             Document1-1
                                      15-702/17/20
                                            05/14/20Page
                                                      Page
                                                         745ofof346
                                                                 8
Case
 Case3:20-cv-00092-BAJ-EWD
      3:20-cv-00092-BAJ-EWD Document
                             Document1-1
                                      15-702/17/20
                                            05/14/20Page
                                                      Page
                                                         756ofof346
                                                                 8
Case
 Case3:20-cv-00092-BAJ-EWD
      3:20-cv-00092-BAJ-EWD Document
                             Document1-1
                                      15-702/17/20
                                            05/14/20Page
                                                      Page
                                                         767ofof346
                                                                 8
Case
 Case3:20-cv-00092-BAJ-EWD
      3:20-cv-00092-BAJ-EWD Document
                             Document1-1
                                      15-702/17/20
                                            05/14/20Page
                                                      Page
                                                         778ofof346
                                                                 8
